      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                        Entered 07/29/20 09:32:44                         Page 1 of 105


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                                 Check if this is an
                                                                        Chapter 13
                                                                                                                                 amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                          About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Joe                                                      Kimberly
     government-issued picture
                                       First Name                                               First Name
     identification (for example,
     your driver's license or                                                                   Kay
     passport).                        Middle Name                                              Middle Name

                                       Villarreal                                               Villarreal
     Bring your picture                Last Name                                                Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                               Suffix (Sr., Jr., II, III)


2.   All other names you                                                                        Kim
     have used in the last 8           First Name                                               First Name
     years
                                       Middle Name                                              Middle Name
     Include your married or
                                                                                                Villarreal
     maiden names.
                                       Last Name                                                Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   3        0       4    3     xxx – xx –                   3         4        0      0
     number or federal                 OR                                                       OR
     Individual Taxpayer
     Identification number             9xx – xx –                                               9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 1
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                Entered 07/29/20 09:32:44                         Page 2 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                         Case number (if known)

                                   About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                     I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers        Blue Star Heating and Air, LLC
     (EIN) you have used in        Business name                                                 Business name
     the last 8 years
                                   Business name                                                 Business name
     Include trade names and
     doing business as names
                                   Business name                                                 Business name

                                       4     6   –     5    1    9     4     6    4     5                    –
                                   EIN                                                           EIN

                                                 –                                                           –
                                   EIN                                                           EIN
5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                   101 Preston Oaks Ct.
                                   Number        Street                                          Number      Street




                                   Azle                              TX      76020
                                   City                              State   ZIP Code            City                           State    ZIP Code

                                   Tarrant
                                   County                                                        County

                                   If your mailing address is different from                     If Debtor 2's mailing address is different
                                   the one above, fill it in here. Note that the                 from yours, fill it in here. Note that the court
                                   court will send any notices to you at this                    will send any notices to you at this mailing
                                   mailing address.                                              address.



                                   Number        Street                                          Number      Street


                                   P.O. Box                                                      P.O. Box


                                   City                              State   ZIP Code            City                           State    ZIP Code


6.   Why you are choosing          Check one:                                                    Check one:
     this district to file for
     bankruptcy                             Over the last 180 days before filing this                   Over the last 180 days before filing this
                                            petition, I have lived in this district longer              petition, I have lived in this district longer
                                            than in any other district.                                 than in any other district.

                                            I have another reason. Explain.                             I have another reason. Explain.
                                            (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you          for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                 Chapter 7

                                           Chapter 11

                                           Chapter 12

                                           Chapter 13



Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                           Entered 07/29/20 09:32:44                    Page 3 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                 Case number (if known)

8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                       court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                       pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                       behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                       Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                       By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                       than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                       fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                       Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                No
     bankruptcy within the
     last 8 years?                     Yes.

                                  District                                               When                    Case number
                                                                                                MM / DD / YYYY
                                  District                                               When                    Case number
                                                                                                MM / DD / YYYY
                                  District                                               When                    Case number
                                                                                                MM / DD / YYYY

10. Are any bankruptcy                 No
    cases pending or being
    filed by a spouse who is           Yes.
    not filing this case with
                                  Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an             District                                               When                    Case number,
    affiliate?                                                                                  MM / DD / YYYY   if known


                                  Debtor                                                             Relationship to you

                                  District                                               When                    Case number,
                                                                                                MM / DD / YYYY   if known

11. Do you rent your                   No.    Go to line 12.
    residence?                         Yes. Has your landlord obtained an eviction judgment against you?

                                                   No. Go to line 12.
                                                   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                   and file it as part of this bankruptcy petition.




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                  Page 4 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                   Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State           ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
    are you a small business         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    debtor or a debtor as            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    defined by 11 U.S.C.
    § 1182(1)?                            No.   I am not filing under Chapter 11.
    For a definition of small
                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    business debtor, see
                                                the Bankruptcy Code.
    11 U.S.C. § 101(51D).
                                          Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                               Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                          Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State          ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                   Page 5 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                     Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                    Page 6 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                   Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                           Entered 07/29/20 09:32:44                      Page 7 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                   Case number (if known)


 Part 7:      Sign Below
For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                  and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                  or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                  proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                  fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                  connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                  or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                  X /s/ Joe Villarreal                                        X /s/ Kimberly Kay Villarreal
                                       Joe Villarreal, Debtor 1                                  Kimberly Kay Villarreal, Debtor 2

                                       Executed on 07/29/2020                                    Executed on 07/29/2020
                                                   MM / DD / YYYY                                            MM / DD / YYYY




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 8 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                  Case number (if known)

For your attorney, if you are     I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                  relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by     the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need      certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                is incorrect.



                                  X /s/ Daniel S. Wright                                                Date 07/29/2020
                                       Signature of Attorney for Debtor                                      MM / DD / YYYY


                                       Daniel S. Wright
                                       Printed name
                                       Machi & Associates
                                       Firm Name
                                       1521 N. Cooper St., Suite 550
                                       Number         Street




                                       Arlington                                                TX              76011
                                       City                                                     State           ZIP Code


                                       Contact phone (817) 335-8880                   Email address dwright@tedmachi.com


                                       24037742                                                 TX
                                       Bar number                                               State




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
         Case 20-42431-elm7 Doc 1 Filed 07/29/20                                        Entered 07/29/20 09:32:44                            Page 9 of 105


 Fill in this information to identify your case and this filing:
 Debtor 1               Joe                                               Villarreal
                        First Name               Middle Name              Last Name

 Debtor 2            Kimberly                    Kay                      Villarreal
 (Spouse, if filing) First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                    Check if this is an
 (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                        12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
101 Preston Oaks Ct., Azle, TX 76020-                    Check all that apply.                               amount of any secured claims on Schedule D:
1373                                                          Single-family home                             Creditors Who Have Claims Secured by Property.
Legal Description:                                            Duplex or multi-unit building                  Current value of the             Current value of the
Acres: 1.200, Lot 13, Blk 8, Subd:                            Condominium or cooperative                     entire property?                 portion you own?
Windy Hill Est.                                               Manufactured or mobile home                                $420,000.00                  $420,000.00
                                                              Land
Parker                                                        Investment property                            Describe the nature of your ownership
County                                                        Timeshare                                      interest (such as fee simple, tenancy by the
                                                              Other                                          entireties, or a life estate), if known.

                                                                                                             Fee Simple
                                                         Who has an interest in the property?
                                                         Check one.
                                                              Debtor 1 only                                       Check if this is community property
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $420,000.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 1
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                                     Entered 07/29/20 09:32:44                              Page 10 of 105


Debtor 1         Joe Villarreal
Debtor 2         Kimberly Kay Villarreal                                                             Case number (if known)


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    F250
                                                            Debtor 2 only                           Current value of the                     Current value of the
Year:                     2017                                                                      entire property?                         portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 68,000                                 At least one of the debtors and another            $46,600.00                             $46,600.00
Other information:
2017 Ford F250 (approx. 68,000 miles)                       Check if this is community property
                                                            (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................              $46,600.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Washer, Dryer, Refrigerator, Oven, Microwave, Blender, Toaster, Chopper,                                                 $6,000.00
                                Air fryer, Coffee maker, Silverware, Dishes, Glasses, Pots, Pans, Cooking
                                utensils, Dish towels, Farmhouse table, Dining table, Hutch, Chair, Couch,
                                Loveseat, Coffee table, (2) End tables, Lamps, Pictures, King bed with
                                mattress, Dresser, Mirror, (2) TV stands, Double bed with mattress, Night
                                stand, Linens, Desk with chair, Faux tree, Gun cabinet, Blankets, Christmas
                                decor, Board games, Yard chairs, Yard art, Potted plants, Toys, Bird feeders,
                                Yard tools, Refrigerator/freezer, Misc. tools, Hunting gear, Fold up lawn
                                chairs, Ice chest, Lawn mower, Blower, Weedeater, Edger, Yard sprinklers,
                                Misc. household goods, tools and furnishings

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               (2) Cell phones, (3) Tvs, Computer, Printer/Scanner, Monitor, shredder, Misc.                                              $400.00
                                electronics.




Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 2
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                                 Entered 07/29/20 09:32:44                                          Page 11 of 105


Debtor 1          Joe Villarreal
Debtor 2          Kimberly Kay Villarreal                                                                                            Case number (if known)

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............


9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                    $400.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Everyday clothes, Shoes, Belts, Jackets, Work clothes, Work shoes, Misc.                                                                                                     $500.00
                                         clothing and accessories

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                (2) Wedding rings, Diamond bracelet, James Avery ring, Watch, Misc.                                                                                                          $800.00
                                         costume jewelry

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                (2) Dogs                                                                                                                                                                         $1.00


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $8,101.00


  Part 4:           Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $40.00



Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                                          Entered 07/29/20 09:32:44                   Page 12 of 105


Debtor 1         Joe Villarreal
Debtor 2         Kimberly Kay Villarreal                                                            Case number (if known)

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................           Institution name:

            17.1.       Checking account:              BBVA Checking Account,
                                                       account ending:                                                                     ($111.09)

            17.2.       Checking account:              JPMorgan Chase Bank Checking Account,
                                                       account ending: 7752                                                                 $700.00

            17.3.       Savings account:               JPMorgan Chase Bank Savings Account,
                                                       account ending: 3057                                                                 $500.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:




Official Form 106A/B                                                       Schedule A/B: Property                                              page 4
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                   Entered 07/29/20 09:32:44            Page 13 of 105


Debtor 1    Joe Villarreal
Debtor 2    Kimberly Kay Villarreal                                        Case number (if known)

                            Blue Star Heating & Air, LLC ("Business) - Debtor and
                            his son, Eric Villarreal, were the sole owners of the
                            business.

                            The Debtor and his son, Eric Villarreal, ("Sellers")
                            were approached in 2019 by Douglas Anthony Perera
                            ("Purchaser") about doing an asset purchase of the
                            business in which Douglas Anthony Perera would
                            acquire the assets of the business and in return
                            would pay the debts of the business. The Debtor and
                            his son were to receive no direct payment for the
                            asset purchase.

                            On August 29 2019, the asset purchase was finalized.
                            The purchase price of the assets was $444,472.00
                            and was to pay off the Seller's Credit Card Debt of
                            $117,200.00, the Seller's Small Business Loan of
                            $197,439.00 and the Seller's Vehicle Debt of $129,833.
                            Only small payments were made by the Purchaser on
                            the loans. When the loans were not paid, the Creditors
                            approached the Sellers about paying the debts.

                            The assets of the business included:

                            2015 Chevrolet Box Truck VIN #1GB3G3CG9F1174658
                            2019 Ford Fiesta VIN #3FADP4DJ4KM104665
                            2014 Ford F-150 VIN #1FTMF1CM9EKE96285
                            2014 Ford F-150 VIN #1FTMF1CMXEKE26004
                            2014 Ford F-150 VIN #1FTEW1CM2EKE43254
                            2018 Ford F-150 VIN #1FTMF1CBXJKE69704
                            2018 Ford F-150 VIN #1FTEW1C58JKD98016
                            2015 Ford XL Cargo Van Vin #NMOLS7E76F1186679
                            2015 Ford Transit Connect VIN #NMOLS7E71F1228112
                            - Seller has the title
                            2013 Ford F-250 Pickup - Seller has the title
                            2016 Cargo Utility Box Trailer
                            Transfer of funds from bank accounts totalling
                            $22,031.19
                            $35,000 in Inventory - consisting of small air
                            conditioning parts, freon, etc., necessary for repairing
                            air conditioners.
                            Front Office
                            "File Cabinet
                            "Desk
                            "2- Charis
                            "1- Office Chairs
                            "1- phone
                            "1- Printer (Desk)
                            "1 computer
                            Csr/Sales Room
                            "4- Cubicles
                            "4- Office chairs
                            "4- Phones
                            "1- Big File Cabinet
                            Heathers Office
                            "1-Phone
                            "1-Desk
                            "1-office Chair
                            "1-Chair
                            "1-File Cabinet
                            Erics Office
Official Form 106A/B        "1-Phone                Schedule A/B: Property                                      page 5
                            "1-Desk
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                                            Entered 07/29/20 09:32:44                 Page 14 of 105


Debtor 1         Joe Villarreal
Debtor 2         Kimberly Kay Villarreal                                                           Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:

                                           401(k) or similar plan: 401(k) with Fidelity                                                             $5,000.00

                                           Pension plan:            Citigroup Pension                                                              $30,854.94

                                           IRA:                     IRA with Chase Bank                                                           $132,373.75
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                        page 6
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                  Entered 07/29/20 09:32:44                  Page 15 of 105


Debtor 1        Joe Villarreal
Debtor 2        Kimberly Kay Villarreal                                                      Case number (if known)

Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                             Federal:
           about them, including whether
           you already filed the returns                                                                              State:
           and the tax years.....................................
                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                          Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............


35. Any financial assets you did not already list

           No
           Yes. Give specific information



Official Form 106A/B                                                Schedule A/B: Property                                                       page 7
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                   Entered 07/29/20 09:32:44                                  Page 16 of 105


Debtor 1         Joe Villarreal
Debtor 2         Kimberly Kay Villarreal                                                                             Case number (if known)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................   $169,357.60


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 8
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                   Entered 07/29/20 09:32:44                                  Page 17 of 105


Debtor 1          Joe Villarreal
Debtor 2          Kimberly Kay Villarreal                                                                            Case number (if known)


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 9
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                          Entered 07/29/20 09:32:44                                      Page 18 of 105


Debtor 1           Joe Villarreal
Debtor 2           Kimberly Kay Villarreal                                                                                    Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $420,000.00

56. Part 2: Total vehicles, line 5                                                                                  $46,600.00

57. Part 3: Total personal and household items, line 15                                                               $8,101.00

58. Part 4: Total financial assets, line 36                                                                       $169,357.60

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................           $224,058.60               property total                 +          $224,058.60



63. Total of all property on Schedule A/B.                                                                                                                                                  $644,058.60
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                  page 10
     Case 20-42431-elm7 Doc 1 Filed 07/29/20     Entered 07/29/20 09:32:44              Page 19 of 105


Debtor 1    Joe Villarreal
Debtor 2    Kimberly Kay Villarreal                            Case number (if known)


10. Firearms (details):

    40 Caliber Pistol                                                                             $150.00

    380 Pistol                                                                                    $100.00

    Hunting Rifle                                                                                 $150.00




Official Form 106A/B                  Schedule A/B: Property                                        page 11
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                Entered 07/29/20 09:32:44                     Page 20 of 105


 Fill in this information to identify your case:
 Debtor 1            Joe                                         Villarreal
                     First Name           Middle Name            Last Name
 Debtor 2            Kimberly             Kay                    Villarreal
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you       exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $420,000.00                 $212,241.79         Const. art. 16 §§ 50, 51, Texas
101 Preston Oaks Ct., Azle, TX 76020-1373                                         100% of fair market     Prop. Code §§ 41.001-.002
Legal Description:                                                                value, up to any
Acres: 1.200, Lot 13, Blk 8, Subd: Windy Hill                                     applicable statutory
Est.                                                                              limit
Line from Schedule A/B:  1.1

Brief description:                                         $46,600.00                  $3,867.59          Tex. Prop. Code §§ 42.001(a),
2017 Ford F250 (approx. 68,000 miles)                                             100% of fair market     42.002(a)(9)
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                          Entered 07/29/20 09:32:44                 Page 21 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $6,000.00                $6,000.00          Tex. Prop. Code §§ 42.001(a),
Washer, Dryer, Refrigerator, Oven,                                           100% of fair market    42.002(a)(1)
Microwave, Blender, Toaster, Chopper, Air                                    value, up to any
fryer, Coffee maker, Silverware, Dishes,                                     applicable statutory
Glasses, Pots, Pans, Cooking utensils,                                       limit
Dish towels, Farmhouse table, Dining table,
Hutch, Chair, Couch, Loveseat, Coffee
table, (2) End tables, Lamps, Pictures, King
bed with mattress, Dresser, Mirror, (2) TV
stands, Double bed with mattress, Night
stand, Linens, Desk with chair, Faux tree,
Gun cabinet, Blankets, Christmas decor,
Board games, Yard chairs, Yard art, Potted
plants, Toys, Bird feeders, Yard tools,
Refrigerator/freezer, Misc. tools, Hunting
gear, Fold up lawn chairs, Ice chest, Lawn
mower, Blower, Weedeater, Edger, Yard
sprinklers, Misc. household goods, tools
and furnishings
Line from Schedule A/B:   6

Brief description:                                       $400.00                  $400.00           Tex. Prop. Code §§ 42.001(a),
(2) Cell phones, (3) Tvs, Computer,                                          100% of fair market    42.002(a)(1)
Printer/Scanner, Monitor, shredder, Misc.                                    value, up to any
electronics.                                                                 applicable statutory
Line from Schedule A/B:   7                                                  limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
40 Caliber Pistol                                                            100% of fair market    42.002(a)(7)
                                                                             value, up to any
Line from Schedule A/B:    10
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Hunting Rifle                                                                100% of fair market    42.002(a)(7)
                                                                             value, up to any
Line from Schedule A/B:    10
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Everyday clothes, Shoes, Belts, Jackets,                                     100% of fair market    42.002(a)(5)
Work clothes, Work shoes, Misc. clothing                                     value, up to any
and accessories                                                              applicable statutory
Line from Schedule A/B: 11                                                   limit

Brief description:                                       $800.00                  $800.00           Tex. Prop. Code §§ 42.001(a),
(2) Wedding rings, Diamond bracelet,                                         100% of fair market    42.002(a)(6)
James Avery ring, Watch, Misc. costume                                       value, up to any
jewelry                                                                      applicable statutory
Line from Schedule A/B: 12                                                   limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                          Entered 07/29/20 09:32:44                 Page 22 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $1.00                     $1.00           Tex. Prop. Code §§ 42.001(a),
(2) Dogs                                                                     100% of fair market    42.002(a)(11)
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,000.00                $5,000.00          Tex. Prop. Code § 42.0021
401(k) with Fidelity                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $132,373.75              $132,373.75         Tex. Prop. Code § 42.0021
IRA with Chase Bank                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $30,854.94               $30,854.94          Tex. Prop. Code § 42.0021
Citigroup Pension                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44                   Page 23 of 105


  Fill in this information to identify your case:
  Debtor 1             Joe                                          Villarreal
                       First Name            Middle Name            Last Name

  Debtor 2            Kimberly               Kay                    Villarreal
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $15,033.16                     $0.00          $15,033.16
Ally Financial                                   2015 Chevrolet Box Truck
Creditor's name
P.O. Box 9001948
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Louisville               KY      40290-1948          Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                           Last 4 digits of account number        5     0    4    3




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $15,033.16

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                     Page 24 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                     Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $13,831.89                    $0.00       $13,831.89
Ford
Creditor's name
                                              2019 Ford Fiesta
P.O. Box 650575
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75265-0575        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     5    3    0

  2.3                                         Describe the property that
                                              secures the claim:                               $3,093.69                  $0.00        $3,093.69
Ford                                          2014 Ford F-150 Pickup
Creditor's name
P.O. Box 650575
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75265-0575        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                        Last 4 digits of account number        6     8    9    9




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $16,925.58

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                     Page 25 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                     Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                               $4,170.03                  $0.00        $4,170.03
Ford
Creditor's name
                                              2014 Ford F-150 Pickup
P.O. Box 650575
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75265-0575        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     9    9    8

  2.5                                         Describe the property that
                                              secures the claim:                               $6,556.12                  $0.00        $6,556.12
Ford                                          2014 Ford F-150 Pickup
Creditor's name
P.O. Box 650575
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75265-0575        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                        Last 4 digits of account number        3     9    0    6




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $10,726.15

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                     Page 26 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                     Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.6                                         Describe the property that
                                              secures the claim:                            $21,900.55                    $0.00       $21,900.55
Ford
Creditor's name
                                              2018 Ford F-150 Pickup
P.O. Box 650575
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75265-0575        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                        Last 4 digits of account number        6     0    2    0

  2.7                                         Describe the property that
                                              secures the claim:                            $15,664.35                    $0.00       $15,664.35
Ford                                          2018 Ford F-150 Pickup
Creditor's name
P.O. Box 650575
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75265-0575        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                        Last 4 digits of account number        4     6    3    4




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $37,564.90

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 4
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                     Page 27 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                     Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.8                                         Describe the property that
                                              secures the claim:                           $182,505.00                    $0.00      $182,505.00
People Fund
Creditor's name
                                              SBA Loan
2801 Swiss Avenue
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75204             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Business Loan
   to a community debt
Date debt was incurred                        Last 4 digits of account number
Attached to all assets of the business
  2.9                                         Describe the property that
                                              secures the claim:                            $42,732.41              $46,600.00
Regions Bank                                  2017 Ford F250 Pickup
Creditor's name
P.O. Box 11007
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Birmingham              AL      35207             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                        Last 4 digits of account number        7     2    7    7




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $225,237.41

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 5
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                     Page 28 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                     Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

 2.10                                         Describe the property that
                                              secures the claim:                            $18,679.02                    $0.00       $18,679.02
Totz, Ellison & Totz, P.C.
Creditor's name
                                              Goods
2211 Norfolf
Number     Street
Suite 510
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Houston                 TX      77098             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money Security Agreement
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     0    5    0
Attorney for Lennox Industries - lien on the inventory of the business purchased from Lennox
 2.11                                         Describe the property that
                                              secures the claim:                           $207,758.21             $420,000.00
Wells Fargo Home Mortgage                     101 Preston Oaks Ct., Azle,
Creditor's name
P.O. Box 10335                                TX 76020
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Des Moines              IA      50306             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage
   to a community debt
Date debt was incurred                        Last 4 digits of account number        6     3    3    5




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $226,437.23

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $531,924.43

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 6
           Case 20-42431-elm7 Doc 1 Filed 07/29/20                              Entered 07/29/20 09:32:44                    Page 29 of 105


  Fill in this information to identify your case:
  Debtor 1             Joe                                          Villarreal
                       First Name            Middle Name            Last Name

  Debtor 2            Kimberly               Kay                    Villarreal
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
             No. Go to Part 2.
             Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                               $31,038.59          $31,038.59                $0.00
Internal Revenue Service
Priority Creditor's Name                                    Last 4 digits of account number
Special Procedures - Insolvency                             When was the debt incurred?         2017/2018
Number        Street
P.O. Box 7346                                               As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
Philadelphia                     PA      19101-7346             Disputed
City                             State   ZIP Code
Who incurred the debt? Check one.                           Type of PRIORITY unsecured claim:
     Debtor 1 only                                             Domestic support obligations
     Debtor 2 only                                             Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
     At least one of the debtors and another                   intoxicated
     Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
           Case 20-42431-elm7 Doc 1 Filed 07/29/20                              Entered 07/29/20 09:32:44                       Page 30 of 105


Debtor 1        Joe Villarreal
Debtor 2        Kimberly Kay Villarreal                                                         Case number (if known)

  Part 2:         List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
             No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $9,827.00
American Express                                            Last 4 digits of account number         2     0    0     1
Nonpriority Creditor's Name
                                                            When was the debt incurred?
P.O. Box 650448
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX      75265
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                        $15,219.01
Bank of America                                             Last 4 digits of account number         9     9    2     9
Nonpriority Creditor's Name
                                                            When was the debt incurred?
P.O. Box 15796
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Wilmington                      DE      19886-5796
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
         Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                   Page 31 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.3                                                                                                                           $23,195.28
BBVA Compass                                             Last 4 digits of account number       4    0    3    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
701 SO 32nd St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Birmingham                    AL      35233-3517
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Debt Consolidation
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                               $111.09
BBVA Compass                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
701 SO 32nd St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Birmingham                    AL      35233-3517
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Overdraft
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                               $990.00
Best Buy                                                 Last 4 digits of account number       9    8    9    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 9001557
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Louisville                    KY      40290
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3
         Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                   Page 32 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.6                                                                                                                             $3,769.00
Capital One                                              Last 4 digits of account number       2    1    5    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 60519
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716-0519
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                           $10,588.00
Capital One                                              Last 4 digits of account number       0    0    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 60519
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716-0519
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                             $5,234.00
Capital One                                              Last 4 digits of account number       5    5    8    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 60599
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716-0599
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
         Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44                   Page 33 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.9                                                                                                                             $2,722.00
Chase                                                    Last 4 digits of account number       6    7    3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 6294
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197-6294
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                               $548.00
Chase                                                    Last 4 digits of account number       7    4    4    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 6294
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197-6294
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                           $13,394.67
Chase Bank                                               Last 4 digits of account number       3    9    5    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 6294
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197-6294
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 34 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.12                                                                                                                           $38,007.68
Chase Bank                                               Last 4 digits of account number       5    1    3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 6294
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197-6294
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                             $2,606.52
Citi Cards                                               Last 4 digits of account number       x    x    x    x
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5800 South Corporate Place
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57108
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                             $2,526.00
Citicards CBNA                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 6500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57117
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 35 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.15                                                                                                                           $81,565.00
Commonwealth Financial Systems                           Last 4 digits of account number       x    x    x    x
Nonpriority Creditor's Name
                                                         When was the debt incurred?
245 Main Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dickson City                  PA      18519
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for Texas Health Resources
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                               $785.97
Credit Protection Association, LP                        Last 4 digits of account number       0    7    5    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o North Texas Tollway Authority
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 207899                                              Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75320-7899
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collections/Toll Fees
Is the claim subject to offset?
     No
     Yes
ZipCash:793480276




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 36 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.17                                                                                                                           $10,494.00
Discover                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 29013
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Phoenix                       AZ      85038-9013
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.18                                                                                                                             Unknown
Harris Methodist Fort Worth                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 916063
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76191
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                               $865.45
Intermedia                                               Last 4 digits of account number       0    3    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o AGA Adjustments
Number        Street                                     As of the date you file, the claim is: Check all that apply.
740 Walt Whitmand Rd.                                        Contingent
                                                             Unliquidated
                                                             Disputed
Melville                      NY      11747-9090
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collections
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 37 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.20                                                                                                                             $2,554.99
Internal Revenue Service                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2016
Special Procedures - Insolvency
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 7346                                                Contingent
                                                             Unliquidated
                                                             Disputed
Philadelphia                  PA      19101-7346
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Federal Income Taxes
Is the claim subject to offset?
     No
     Yes

  4.21                                                                                                                             $8,296.26
Locke Supply                                             Last 4 digits of account number       6    9    5    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 26128
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Oklahoma City                 OK      73126
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Account
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                               $328.16
North Texas Tollway Authority                            Last 4 digits of account number       9    9    7    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 9
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 38 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.23                                                                                                                               $946.96
North Texas Tollway Authority                            Last 4 digits of account number       1    7    3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.24                                                                                                                               $157.40
North Texas Tollway Authority                            Last 4 digits of account number       3    9    8    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                               $724.34
North Texas Tollway Authority                            Last 4 digits of account number       5    2    7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 10
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 39 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.26                                                                                                                                $63.56
North Texas Tollway Authority                            Last 4 digits of account number       5    4    4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.27                                                                                                                               $801.77
North Texas Tollway Authority                            Last 4 digits of account number       5    2    7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                             $1,040.71
North Texas Tollway Authority                            Last 4 digits of account number       1    7    3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 11
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 40 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.29                                                                                                                               $761.86
North Texas Tollway Authority                            Last 4 digits of account number       0    9    3    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 260928
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75026-0928
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.30                                                                                                                               $761.86
North Texas Tollway Authority                            Last 4 digits of account number       0    9    3    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Customer Service Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5900 W. Plano Parkway                                        Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75093
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                           $25,971.53
Palladino Law Office                                     Last 4 digits of account number       0    6    4    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2400 Veterans Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 300a                                                   Contingent
                                                             Unliquidated
                                                             Disputed
Kenner                        LA      70062
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney For Blue Star Heating and Air
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 12
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 41 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.32                                                                                                                                $32.00
Pitney Bowes                                             Last 4 digits of account number       9    9    4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 371887
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pittsburgh                    PA      15250-7887
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Account
Is the claim subject to offset?
     No
     Yes

  4.33                                                                                                                               $548.57
Pitney Bowes                                             Last 4 digits of account number       0    2    5    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Purchase Power
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 371874                                              Contingent
                                                             Unliquidated
                                                             Disputed
Pittsburgh                    PA      15250-7874
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Account
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                $77.94
Pitney Bowes                                             Last 4 digits of account number       9    9    4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 371887
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pittsburgh                    PA      15250-7887
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 13
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 42 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.35                                                                                                                               $155.31
Professional Account Management, LLC                     Last 4 digits of account number       6    3    5    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 863867
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75086
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes
Invoice #979197983

  4.36                                                                                                                               $140.31
Professional Account Management, LLC                     Last 4 digits of account number       9    8    9    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 863867
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75086
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes
Invoice #976700985




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 14
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 43 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.37                                                                                                                               $103.21
Professional Account Management, LLC                     Last 4 digits of account number       9    8    3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 863867
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75086
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                               $486.04
Spectrum Business                                        Last 4 digits of account number       3    8    1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Charter Communications
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 94188                                               Contingent
                                                             Unliquidated
                                                             Disputed
Palatine                      IL      60094-4188
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Internet Service
Is the claim subject to offset?
     No
     Yes

  4.39                                                                                                                             $1,658.00
Synchrony Bank/Haverty's                                 Last 4 digits of account number       8    2    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 960061
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896-0061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Purchase Money Security Agreement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 15
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                   Page 44 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.40                                                                                                                             $4,959.46
Unlimited Vacation Club                                  Last 4 digits of account number       4    8    2    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
9450 Sunset Drive
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Miami                         FL      33173
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Vacation Club
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                               $683.00
Wells Fargo                                              Last 4 digits of account number       4    1    5    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 10347
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Des Moines                    IA      50306-0347
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 16
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                              Entered 07/29/20 09:32:44                   Page 45 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Barclays Bank Delaware                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 8803                                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Wilmington                      DE      19899
City                            State   ZIP Code


Capital One Bank USA NA                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 85015                                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Richmond                        VA      23285-5075
City                            State   ZIP Code


Comenity Capital/Zales                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 182120                                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Columbus                        OH      43218
City                            State   ZIP Code


Credit Protection Association, LP                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o North Texas Tollway Authority                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
P.O. Box 207899                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       0    7    5    8
Dallas                          TX      75320-7899
City                            State   ZIP Code


JPMCB - Card Services                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
301 N Walnut St.                                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Credit Card
Floor 09                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Wilmington                      DE      19801-3935
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 17
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                     Entered 07/29/20 09:32:44                    Page 46 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                               Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

JPMCB - Card Services                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
301 N Walnut St.                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Credit Card
Floor 09                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Wilmington                 DE      19801-3935
City                       State   ZIP Code


JPMCB - Card Services                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 15369                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Credit Card                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number       x    x    x    x
Wilmington                 DE      19850
City                       State   ZIP Code


JPMCB Card Services                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
301 N Walnut St.                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Credit Card
Floor 09                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Wilmington                 DE      19801-3935
City                       State   ZIP Code


North Texas Tollway Authority                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 260928                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Plano                      TX      75026-0928
City                       State   ZIP Code


North Texas Tollway Authority                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Customer Service Department                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
5900 W. Plano Parkway                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Plano                      TX      75093
City                       State   ZIP Code


Synchrony Bank/Rooms to Go                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 965036                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Orlando                    FL      32896
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                          page 18
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                     Entered 07/29/20 09:32:44                    Page 47 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                               Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Synchrony Bank/Sams Club                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4125 Windward Plaza                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Alpharetta                 GA      30005
City                       State   ZIP Code


THD/CBNA                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
One Court Square                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Long Island City           NY      11120
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                          page 19
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                              Entered 07/29/20 09:32:44                      Page 48 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                  Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.             $31,038.59

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.             $31,038.59




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $273,701.91


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $273,701.91




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 20
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44                   Page 49 of 105


 Fill in this information to identify your case:
 Debtor 1             Joe                                          Villarreal
                      First Name            Middle Name            Last Name

 Debtor 2            Kimberly               Kay                    Villarreal
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      GM Financial                                                                 Automobile Lease -
          Name                                                                         2019 Cadillac Escalade
          P.O. Box 78143                                                               Contract to be ASSUMED
          Number    Street



          Phoenix                                      AZ        85062-8143
          City                                         State     ZIP Code

 2.2      Jeff Clay - C & P Partners, LLC                                              Commercial Building Lease
          Name                                                                         Contract to be REJECTED
          1153 Lady Carol Dr.
          Number    Street



          Lewisville                                   TX        75056
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                                        Entered 07/29/20 09:32:44               Page 50 of 105


 Fill in this information to identify your case:
 Debtor 1            Joe                                                Villarreal
                     First Name             Middle Name                 Last Name

 Debtor 2            Kimberly               Kay                         Villarreal
 (Spouse, if filing) First Name             Middle Name                 Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                       Check if this is an
 (if known)
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?         (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             No
             Yes
              In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

              Kimberly Kay Villarreal
              Name of your spouse, former spouse, or legal equivalent
              101 Preston Oaks Ct.
              Number        Street


              Azle                                            TX              76020
              City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt

                                                                                               Check all schedules that apply:




Official Form 106H                                             Schedule H: Your Codebtors                                                            page 1
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                              Entered 07/29/20 09:32:44                            Page 51 of 105


 Fill in this information to identify your case:
     Debtor 1              Joe                                         Villarreal
                           First Name           Middle Name            Last Name                            Check if this is:
     Debtor 2              Kimberly             Kay                    Villarreal                                An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                 A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF TEXAS
                                                                                                                 chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                 MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                            Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                            Employed
      with information about                                          Not employed                                        Not employed
      additional employers.
                                        Occupation             Transitional Manager                                Credit Analyst
      Include part-time, seasonal,
      or self-employed work.            Employer's name        CWS Apartment Homes LLC                             TTI, Inc.

      Occupation may include            Employer's address     9606 North Mopac Expressway                         2441 Northeast Parkway
      student or homemaker, if it                              Number Street                                       Number Street
      applies.
                                                               Suite 500




                                                               Austin                        TX       78759        Fort Worth             TX      76106
                                                               City                          State    Zip Code     City                   State   Zip Code

                                        How long employed there?        23 Years                                           7 Months

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1            For Debtor 2 or
                                                                                                                     non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                   $6,512.42             $3,301.20
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                       3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                  4.               $6,512.42             $3,301.20




Official Form 106I                                            Schedule I: Your Income                                                                 page 1
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                       Entered 07/29/20 09:32:44                          Page 52 of 105


Debtor 1        Joe Villarreal
Debtor 2        Kimberly Kay Villarreal                                                                                          Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $6,512.42       $3,301.20
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.           $1,413.66                $528.08
     5b. Mandatory contributions for retirement plans                                                       5b.               $0.00                  $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.            $190.40                 $163.28
     5d. Required repayments of retirement fund loans                                                       5d.               $0.00                  $0.00
     5e. Insurance                                                                                          5e.            $128.04                 $137.11
     5f. Domestic support obligations                                                                       5f.               $0.00                  $0.00
     5g. Union dues                                                                                         5g.               $0.00                  $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +            $202.14               $141.40
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,934.24                $969.87
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $4,578.18              $2,331.33
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00                $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $4,578.18 +         $2,331.33 =                                                   $6,909.51
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $6,909.51
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                   Entered 07/29/20 09:32:44                 Page 53 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                Case number (if known)


                                                                           For Debtor 1       For Debtor 2 or
                                                                                              non-filing spouse
5h. Other Payroll Deductions (details)
     Accident / GTL Offset                                                         $8.94               $2.08
     Critical Illness / HSA Individual                                            $50.98              $21.67
     Supplemental Life - Employee / OptLife EE                                    $66.46              $38.00
     Supplemental Life - Spouse / OptLife Spouse                                  $19.94               $9.49
     Short Term Disability / STD                                                  $55.82              $20.15
     Tobacco Surchg                                                                                   $50.01

                                                                 Totals:         $202.14             $141.40




Official Form 106I                                 Schedule I: Your Income                                           page 3
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44                      Page 54 of 105


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Joe                                           Villarreal                          An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Kimberly               Kay                    Villarreal
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,442.08
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.                    $570.00
      4b. Property, homeowner's, or renter's insurance                                                               4b.                    $261.00

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44           Page 55 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                  Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                    $225.00
     6b. Water, sewer, garbage collection                                                           6b.                     $25.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                    $415.00
         cable services
     6d. Other. Specify:      Security System                                                       6d.                     $95.00
7.   Food and housekeeping supplies                                                                 7.                     $400.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.

10. Personal care products and services                                                             10.                     $10.00
11. Medical and dental expenses                                                                     11.                    $150.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                    $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                   $150.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Regions Bank-2017 Ford F250 Pickup                        17a.                  $1,241.14
     17b.   Car payments for Vehicle 2    GM Financial-2019 Cadillac Escalade                       17b.                  $1,225.00
     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify: Internal Revenue Service                                                17d.                   $500.00
18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                          page 2
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                              Entered 07/29/20 09:32:44                 Page 56 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                          Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.            $6,909.22
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.            $6,909.22

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.            $6,909.51
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –        $6,909.22
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.               $0.29

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                            page 3
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                       Entered 07/29/20 09:32:44                                    Page 57 of 105


 Fill in this information to identify your case:
 Debtor 1                Joe                                                         Villarreal
                         First Name                    Middle Name                   Last Name

 Debtor 2            Kimberly                          Kay                           Villarreal
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $420,000.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                       $224,058.60
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $644,058.60
     1c. Copy line 63, Total of all property on Schedule A/B.................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $531,924.43
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $31,038.59
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $273,701.91
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $836,664.93




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $6,909.51
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $6,909.22




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                   Page 58 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                      Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $9,811.06


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                  $31,038.59


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                               $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00


     9g. Total.    Add lines 9a through 9f.                                                                     $31,038.59




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                 Page 59 of 105


 Fill in this information to identify your case:
 Debtor 1           Joe                                      Villarreal
                    First Name          Middle Name          Last Name

 Debtor 2            Kimberly           Kay                  Villarreal
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                              Check if this is an
 (if known)
                                                                                                              amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                      12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



              Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                  Attach Bankruptcy Petition Preparer's Notice,
                                                                                              Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Joe Villarreal                                   X /s/ Kimberly Kay Villarreal
        Joe Villarreal, Debtor 1                              Kimberly Kay Villarreal, Debtor 2

        Date 07/29/2020                                       Date 07/29/2020
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                          page 1
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44               Page 60 of 105


 Fill in this information to identify your case:
 Debtor 1           Joe                                          Villarreal
                    First Name            Middle Name            Last Name

 Debtor 2            Kimberly             Kay                    Villarreal
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44                 Page 61 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                   Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,            $45,586.74       Wages, commissions,            $21,549.92
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $73,351.35       Wages, commissions,            $26,825.94
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2019 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,            $83,812.00       Wages, commissions,            $22,000.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44                       Page 62 of 105


Debtor 1         Joe Villarreal
Debtor 2         Kimberly Kay Villarreal                                                      Case number (if known)


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Wells Fargo Home Mortgage                                                        $4,326.24          $207,758.21             Mortgage
Creditor's name                                                                                                             Car
                                                              Last 90 days
P.O. Box 10335                                                                                                              Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Des Moines                          IA       50306                                                                          Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Regions Bank                                                                     $3,723.42           $43,105.00             Mortgage
Creditor's name                                                                                                             Car
                                                              Last 90 days
P.O. Box 11007                                                                                                              Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Birmingham                          AL       35207                                                                          Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
GM Financial                                                                     $3,675.00           $28,115.00             Mortgage
Creditor's name                                                                                                             Car
                                                              Last 90 days - lease vehicle
P.O. Box 78143                                                                                                              Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Phoenix                             AZ       85062-8143                                                                     Other
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44                     Page 63 of 105


Debtor 1         Joe Villarreal
Debtor 2         Kimberly Kay Villarreal                                                    Case number (if known)

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                    Page 64 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

  Part 5:        List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
Machi & Associates, P.C.                               Attorney Fees - $2,750.00                                or transfer was     payment
Person Who Was Paid                                    Court Filing Fee - $335.00                               made

1521 N. Cooper St., Suite 550                          Total - $3,085.00                                            7/9/2020            $3,085.00
Number      Street




Arlington                     TX       76011
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                       Description and value of any property transferred        Date payment        Amount of
Debt Education & Certification Foundatio Credit Counseling                                                      or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                   7/13/2020             $15.00
Number      Street

                                                                                                                   7/13/2020             $15.00


City                          State    ZIP Code

www.DECAFnow.com
Email or website address


Person Who Made the Payment, if Not You




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 5
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                              Entered 07/29/20 09:32:44                    Page 65 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                   Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                           Entered 07/29/20 09:32:44               Page 66 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                 Case number (if known)

                                                  Description and value of any          Describe any property or payments    Date transfer
Air Pros Blue Star, LLC                           property transferred                  received or debts paid in exchange   was made
Person Who Received Transfer                      Blue Star Heating & Air, LLC          On August 29 2019, the asset          08/29/2019
3801 SW 47th Avenue, Ste. 504                     ("Business) - Debtor and his          purchase was finalized. The
Number     Street                                 son, Eric Villarreal, were the        purchase price of the assets
                                                  sole owners of the business.          was $444,472.00 and was to pay
                                                                                        off the Seller's Credit Card Debt
                                                  The Debtor and his son, Eric          of $117,200.00, the Seller's
Davie                      FL       33314
City                       State    ZIP Code      Villarreal, ("Sellers") were          Small Business Loan of
                                                  approached in 2019 by Douglas         $197,439.00 and the Seller's
Person's relationship to you None                 Anthony Perera ("Purchaser")          Vehicle Debt of $129,833. Only
                                                  about doing an asset purchase         small payments were made by
                                                  of the business in which              the Purchaser on the loans.
                                                  Douglas Anthony Perera would          When the loans were not paid,
                                                  acquire the assets of the             the Creditors approached the
                                                  business and in return would          Sellers about paying the debts.
                                                  pay the debts of the business.
                                                  The Debtor and his son were to
                                                  receive no direct payment for
                                                  the asset purchase.

                                                  On August 29 2019, the asset
                                                  purchase was finalized. The
                                                  purchase price of the assets
                                                  was $444,472.00 and was to
                                                  pay off the Seller's Credit Card
                                                  Debt of $117,200.00, the
                                                  Seller's Small Business Loan
                                                  of $197,439.00 and the Seller's
                                                  Vehicle Debt of $129,833. Only
                                                  small payments were made by
                                                  the Purchaser on the loans.
                                                  When the loans were not paid,
                                                  the Creditors approached the
                                                  Sellers about paying the debts.

                                                  The assets of the business
                                                  included:

                                                 2015 Chevrolet Box Truck VIN #
                                                 1GB3G3CG9F1174658
                                                 2019 Ford Fiesta VIN #
                                                 3FADP4DJ4KM104665
                                                 2014 Ford F-150 VIN #
                                                 1FTMF1CM9EKE96285
                                                 2014 Ford F-150 VIN #
                                                 1FTMF1CMXEKE26004
                                                 2014 Ford F-150 VIN #
                                                 1FTEW1CM2EKE43254
                                                 2018 Ford F-150 VIN #
                                                 1FTMF1CBXJKE69704
                                                 2018 Ford F-150 VIN #
                                                 1FTEW1C58JKD98016
                                                 2015 Ford XL Cargo Van Vin
                                                 #NMOLS7E76F1186679
                                                 2015 Ford Transit Connect VIN
                                                 #NMOLS7E71F1228112 - Seller
                                                 has the title
                                                 2013 Ford F-250 Pickup - Seller
                                                 has the title
Official Form 107                                2016
                                       Statement of     CargoAffairs
                                                    Financial  Utilityfor
                                                                        Box  Trailer Filing for Bankruptcy
                                                                          Individuals                                               page 7
                                                 Transfer of funds from bank
                                                 accounts totalling $22,031.19
                                                 $35,000 in Inventory -
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                    Page 67 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                  Case number (if known)

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
         Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44                         Page 68 of 105


Debtor 1        Joe Villarreal
Debtor 2        Kimberly Kay Villarreal                                                         Case number (if known)

  Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.
       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.

       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

            No
            Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

            No
            Yes. Fill in the details.

  Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

                                                  Describe the nature of the business                 Employer Identification number
Blue Star Heating & Air, LLC                      Heating, Air, Ventilation                           Do not include Social Security number or ITIN.
Business Name
                                                                                                      EIN: 4     6 – 5         1    9    4   6    4    5
108 W. Lemon St.                                  Name of accountant or bookkeeper
Number       Street
                                                  Adam Traywick                                       Dates business existed

                                                                                                      From      11/2014            To   11/2019
Saginaw                    TX      76179
City                       State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 9
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44              Page 69 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                     Case number (if known)

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

                                                            Date issued
Douglas Anthony Perera                                        11/01/2019
Name

1767 Lockewood Ranch Blvd.
Number     Street

Suite 179

Cape Coral                         FL        34211
City                               State     ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                 page 10
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                           Entered 07/29/20 09:32:44                    Page 70 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                 Case number (if known)

 Part 12:      Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




X /s/ Joe Villarreal                                  X /s/ Kimberly Kay Villarreal
   Joe Villarreal, Debtor 1                              Kimberly Kay Villarreal, Debtor 2

   Date     07/29/2020                                   Date     07/29/2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                      Attach the Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 11
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                Entered 07/29/20 09:32:44                 Page 71 of 105


 Fill in this information to identify your case:
 Debtor 1              Joe                                        Villarreal
                       First Name          Middle Name            Last Name

 Debtor 2            Kimberly              Kay                    Villarreal
 (Spouse, if filing) First Name            Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                Check if this is an
 (if known)
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                        property that secures a debt?                 as exempt on Schedule C?

      Creditor's        Ally Financial                                         Surrender the property.                    No
      name:                                                                    Retain the property and redeem it.         Yes
      Description of    2015 Chevrolet Box Truck                               Retain the property and enter into a
      property                                                                 Reaffirmation Agreement.
      securing debt:                                                           Retain the property and [explain]:


      Creditor's        Ford                                                   Surrender the property.                    No
      name:                                                                    Retain the property and redeem it.         Yes
      Description of    2019 Ford Fiesta                                       Retain the property and enter into a
      property                                                                 Reaffirmation Agreement.
      securing debt:                                                           Retain the property and [explain]:


      Creditor's        Ford                                                   Surrender the property.                    No
      name:                                                                    Retain the property and redeem it.         Yes
      Description of    2014 Ford F-150 Pickup                                 Retain the property and enter into a
      property                                                                 Reaffirmation Agreement.
      securing debt:                                                           Retain the property and [explain]:




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                           Entered 07/29/20 09:32:44                 Page 72 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                 Case number (if known)

    Identify the creditor and the property that is collateral      What do you intend to do with the           Did you claim the property
                                                                   property that secures a debt?               as exempt on Schedule C?
    Creditor's       Ford                                               Surrender the property.                    No
    name:                                                               Retain the property and redeem it.         Yes
    Description of   2014 Ford F-150 Pickup                             Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Ford                                               Surrender the property.                    No
    name:                                                               Retain the property and redeem it.         Yes
    Description of   2014 Ford F-150 Pickup                             Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Ford                                               Surrender the property.                    No
    name:                                                               Retain the property and redeem it.         Yes
    Description of   2018 Ford F-150 Pickup                             Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Ford                                               Surrender the property.                    No
    name:                                                               Retain the property and redeem it.         Yes
    Description of   2018 Ford F-150 Pickup                             Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       People Fund                                        Surrender the property.                    No
    name:                                                               Retain the property and redeem it.         Yes
    Description of   SBA Loan                                           Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Regions Bank                                       Surrender the property.                    No
    name:                                                               Retain the property and redeem it.         Yes
    Description of   2017 Ford F250 Pickup                              Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Totz, Ellison & Totz, P.C.                         Surrender the property.                    No
    name:                                                               Retain the property and redeem it.         Yes
    Description of   Goods                                              Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Wells Fargo Home Mortgage                          Surrender the property.                    No
    name:                                                               Retain the property and redeem it.         Yes
    Description of   101 Preston Oaks Ct., Azle, TX 76020               Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:
                                                                        Debtor will continue making payments to creditor without
                                                                        reaffirming.




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                page 2
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                           Entered 07/29/20 09:32:44                  Page 73 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                 Case number (if known)

 Part 2:       List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    Lessor's name:        GM Financial                                                                            No
    Description of leased Automobile Lease -                                                                      Yes
    property:             2019 Cadillac Escalade


    Lessor's name:        Jeff Clay - C & P Partners, LLC                                                         No
    Description of leased Commercial Building Lease                                                               Yes
    property:



 Part 3:       Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.



X /s/ Joe Villarreal                                  X /s/ Kimberly Kay Villarreal
   Joe Villarreal, Debtor 1                              Kimberly Kay Villarreal, Debtor 2

   Date 07/29/2020                                       Date 07/29/2020
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 3
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                   Entered 07/29/20 09:32:44             Page 74 of 105




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                               $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                   +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                  individuals with regular income
                                                                     most taxes;
You should have an attorney review your                              most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                          domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                    Entered 07/29/20 09:32:44            Page 75 of 105




    most fines, penalties, forfeitures, and criminal             for your state of residence and family size, depending
    restitution obligations; and                                 on the results of the Means Test, the U.S. trustee,
                                                                 bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy         dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                      Code. If a motion is filed, the court will decide if your
                                                                 case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:              choose to proceed under another chapter of the
                                                                 Bankruptcy Code.
    fraud or theft;
                                                                 If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                 trustee may sell your property to pay your debts, subject
    capacity;
                                                                 to your right to exempt the property or a portion of the
                                                                 proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                 and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor         trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from          called exempt property. Exemptions may enable you to
    alcohol or drugs.                                            keep your home, a car, clothing, and household items or
                                                                 to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have            Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You           must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly            Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing    property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine         proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                 Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                 +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--           Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your               is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to          11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                page 2
        Case 20-42431-elm7 Doc 1 Filed 07/29/20               Entered 07/29/20 09:32:44              Page 76 of 105


         Read These Important Warnings

         Because bankruptcy can have serious long-term financial and legal consequences, including loss of
         your property, you should hire an attorney and carefully consider all of your options before you file.
         Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
         and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
         properly and protect you, your family, your home, and your possessions.

         Although the law allows you to represent yourself in bankruptcy court, you should understand that
         many people find it difficult to represent themselves successfully. The rules are technical, and a
         mistake or inaction may harm you. If you file without an attorney, you are still responsible for
         knowing and following all of the legal requirements.

         You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
         necessary documents.

         Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
         bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
         fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
         to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                 Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                    repay your creditors all or part of the money that you owe
            or fishermen                                         them, usually using your future earnings. If the court
                                                                 approves your plan, the court will allow you to repay your
                                                                 debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                        depending on your income and other factors.
+        $75   administrative fee
                                                                 After you make all the payments under your plan, many
        $275   total fee
                                                                 of your debts are discharged. The debts that are not
                                                                 discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                 include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                        domestic support obligations,
                                                                     most student loans,
                                                                     certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                           debts for fraud or theft,
                                                                     debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
           $235   filing fee
    +       $75   administrative fee
                                                                     most criminal fines and restitution obligations,
           $310   total fee
                                                                     certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                     certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                     certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                    Entered 07/29/20 09:32:44            Page 77 of 105




                                                                A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about             mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
  and general financial condition. The court may                each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                           Understand which services you could
                                                                receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
  .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of             must complete a financial management instructional
    perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
    both.                                                       course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a             both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
    of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                        Entered 07/29/20 09:32:44                                    Page 78 of 105


B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF TEXAS
                                                                FORT WORTH DIVISION
In re Joe Villarreal                                                                                                                Case No.
      Kimberly Kay Villarreal
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $2,750.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $2,750.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                      Entered 07/29/20 09:32:44               Page 79 of 105


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   07/29/2020                         /s/ Daniel S. Wright
                      Date                            Daniel S. Wright                             Bar No. 24037742
                                                      Machi & Associates
                                                      1521 N. Cooper St., Suite 550
                                                      Arlington, TX 76011
                                                      Phone: (817) 335-8880
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                   Entered 07/29/20 09:32:44            Page 80 of 105


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION
  IN RE:   Joe Villarreal                                                            CASE NO
           Kimberly Kay Villarreal
                                                                                    CHAPTER       7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 7/29/2020                                          Signature   /s/ Joe Villarreal
                                                                    Joe Villarreal




Date 7/29/2020                                          Signature   /s/ Kimberly Kay Villarreal
                                                                    Kimberly Kay Villarreal
Case 20-42431-elm7 Doc 1 Filed 07/29/20   Entered 07/29/20 09:32:44   Page 81 of 105



                          Ally Financial
                          P.O. Box 9001948
                          Louisville, KY 40290-1948



                          American Express
                          P.O. Box 650448
                          Dallas, TX 75265



                          Bank of America
                          P.O. Box 15796
                          Wilmington, DE 19886-5796



                          Barclays Bank Delaware
                          P.O. Box 8803
                          Wilmington, DE 19899



                          BBVA Compass
                          701 SO 32nd St.
                          Birmingham, AL 35233-3517



                          Best Buy
                          P.O. Box 9001557
                          Louisville, KY 40290



                          Capital One
                          P.O. Box 60519
                          City of Industry, CA 91716-0519



                          Capital One
                          P.O. Box 60599
                          City of Industry, CA 91716-0599



                          Capital One Bank USA NA
                          P.O. Box 85015
                          Richmond, VA 23285-5075
Case 20-42431-elm7 Doc 1 Filed 07/29/20   Entered 07/29/20 09:32:44   Page 82 of 105



                          Chase
                          P.O. Box 6294
                          Carol Stream, IL 60197-6294



                          Chase Bank
                          P.O. Box 6294
                          Carol Stream, IL 60197-6294



                          Citi Cards
                          5800 South Corporate Place
                          Sioux Falls, SD 57108



                          Citicards CBNA
                          P.O. Box 6500
                          Sioux Falls, SD 57117



                          Comenity Capital/Zales
                          P.O. Box 182120
                          Columbus, OH 43218



                          Commonwealth Financial Systems
                          245 Main Street
                          Dickson City, PA 18519



                          Credit Protection Association, LP
                          c/o North Texas Tollway Authority
                          P.O. Box 207899
                          Dallas, TX 75320-7899


                          Discover
                          P.O. Box 29013
                          Phoenix, AZ 85038-9013



                          Ford
                          P.O. Box 650575
                          Dallas, TX 75265-0575
Case 20-42431-elm7 Doc 1 Filed 07/29/20   Entered 07/29/20 09:32:44   Page 83 of 105



                          Harris Methodist Fort Worth
                          P.O. Box 916063
                          Fort Worth TX 76191



                          Intermedia
                          c/o AGA Adjustments
                          740 Walt Whitmand Rd.
                          Melville, NY 11747-9090


                          Internal Revenue Service
                          Special Procedures - Insolvency
                          P.O. Box 7346
                          Philadelphia, PA 19101-7346


                          JPMCB - Card Services
                          P.O. Box 15369
                          Wilmington, DE 19850



                          JPMCB - Card Services
                          301 N Walnut St.
                          Floor 09
                          Wilmington, DE 19801-3935


                          JPMCB Card Services
                          301 N Walnut St.
                          Floor 09
                          Wilmington, DE 19801-3935


                          Locke Supply
                          P.O. Box 26128
                          Oklahoma City, OK 73126



                          North Texas Tollway Authority
                          P.O. Box 660244
                          Dallas, TX 75266



                          North Texas Tollway Authority
                          Customer Service Department
                          5900 W. Plano Parkway
                          Plano, TX 75093
Case 20-42431-elm7 Doc 1 Filed 07/29/20   Entered 07/29/20 09:32:44   Page 84 of 105



                          North Texas Tollway Authority
                          P.O. Box 260928
                          Plano, TX 75026-0928



                          Office of the Attorney General
                          1412 Main Street, Suite 810
                          Dallas, TX 75202



                          Palladino Law Office
                          2400 Veterans Blvd
                          Suite 300a
                          Kenner, LA 70062


                          People Fund
                          2801 Swiss Avenue
                          Dallas, TX 75204



                          Pitney Bowes
                          P.O. Box 371887
                          Pittsburgh, PA 15250-7887



                          Pitney Bowes
                          c/o Purchase Power
                          P.O. Box 371874
                          Pittsburgh, PA 15250-7874


                          Professional Account Management, LLC
                          P.O. Box 863867
                          Plano, TX 75086



                          Regions Bank
                          P.O. Box 11007
                          Birmingham, AL 35207



                          Spectrum Business
                          c/o Charter Communications
                          P.O. Box 94188
                          Palatine, IL 60094-4188
Case 20-42431-elm7 Doc 1 Filed 07/29/20   Entered 07/29/20 09:32:44   Page 85 of 105



                          Synchrony Bank/Haverty's
                          P.O. Box 960061
                          Orlando, FL 32896-0061



                          Synchrony Bank/Rooms to Go
                          P.O. Box 965036
                          Orlando, FL 32896



                          Synchrony Bank/Sams Club
                          4125 Windward Plaza
                          Alpharetta, GA 30005



                          THD/CBNA
                          One Court Square
                          Long Island City, NY 11120



                          Totz, Ellison & Totz, P.C.
                          2211 Norfolf
                          Suite 510
                          Houston, TX 77098


                          United States Attorney
                          Office of the U.S. Atty.
                          1100 Commerce Street, 3rd Floor
                          Dallas, TX 75242-1074


                          Unlimited Vacation Club
                          9450 Sunset Drive
                          Miami, FL 33173



                          Wells Fargo
                          P.O. Box 10347
                          Des Moines, IA 50306-0347



                          Wells Fargo Home Mortgage
                          P.O. Box 10335
                          Des Moines, IA 50306
Case 20-42431-elm7 Doc 1 Filed 07/29/20   Entered 07/29/20 09:32:44   Page 86 of 105



                          William T. Neary
                          Office Of The United States Trustee
                          1100 Commerce, Street, Rm 976
                          Dallas, TX 75242-1496
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                Entered 07/29/20 09:32:44            Page 87 of 105


                                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF TEXAS
                                                       FORT WORTH DIVISION
  IN RE: Joe Villarreal                                                                     CASE NO
         Kimberly Kay Villarreal
                                                                                            CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: State
                                                                Gross             Total           Total         Total Amount   Total Amount
No.     Category                                        Property Value    Encumbrances           Equity               Exempt    Non-Exempt


1.      Real property                                    $420,000.00          $207,758.21   $212,241.79         $212,241.79            $0.00

3.      Motor vehicles (cars, etc.)                       $46,600.00           $42,732.41     $3,867.59           $3,867.59            $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00                $0.00         $0.00               $0.00            $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $6,000.00                $0.00     $6,000.00           $6,000.00            $0.00

7.      Electronics                                          $400.00                $0.00      $400.00              $400.00            $0.00

8.      Collectibles of value                                  $0.00                $0.00         $0.00               $0.00            $0.00

9.      Equipment for sports and hobbies                       $0.00                $0.00         $0.00               $0.00            $0.00

10.     Firearms                                             $400.00                $0.00      $400.00              $300.00        $100.00

11.     Clothes                                              $500.00                $0.00      $500.00              $500.00            $0.00

12.     Jewelry                                              $800.00                $0.00      $800.00              $800.00            $0.00

13.     Non-farm animals                                       $1.00                $0.00         $1.00               $1.00            $0.00

14.     Unlisted pers. and household items-                    $0.00                $0.00         $0.00               $0.00            $0.00
        incl. health aids

16.     Cash                                                  $40.00                $0.00       $40.00                $0.00         $40.00

17.     Deposits of money                                  $1,088.91                $0.00     $1,200.00               $0.00      $1,200.00

18.     Bonds, mutual funds or publicly                        $0.00                $0.00         $0.00               $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                $0.00         $0.00               $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                $0.00         $0.00               $0.00            $0.00
        instruments

21.     Retirement or pension accounts                   $168,228.69                $0.00   $168,228.69         $168,228.69            $0.00

22.     Security deposits and prepayments                      $0.00                $0.00         $0.00               $0.00            $0.00

23.     Annuities                                              $0.00                $0.00         $0.00               $0.00            $0.00

24.     Interests in an education IRA                          $0.00                $0.00         $0.00               $0.00            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                $0.00         $0.00               $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00                $0.00         $0.00               $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                $0.00         $0.00               $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                $0.00         $0.00               $0.00            $0.00
       Case 20-42431-elm7 Doc 1 Filed 07/29/20                                Entered 07/29/20 09:32:44            Page 88 of 105


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                   FORT WORTH DIVISION
  IN RE: Joe Villarreal                                                                     CASE NO
         Kimberly Kay Villarreal
                                                                                            CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: State
                                                           Gross                  Total           Total         Total Amount   Total Amount
No.     Category                                   Property Value         Encumbrances           Equity               Exempt    Non-Exempt


29.     Family support                                     $0.00                    $0.00         $0.00               $0.00            $0.00

30.     Other amounts someone owes you                     $0.00                    $0.00         $0.00               $0.00            $0.00

31.     Interests in insurance policies                    $0.00                    $0.00         $0.00               $0.00            $0.00

32.     Any int. in prop. due you from                     $0.00                    $0.00         $0.00               $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                    $0.00         $0.00               $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                    $0.00         $0.00               $0.00            $0.00
        of every nature

35.     Any financial assets you did                       $0.00                    $0.00         $0.00               $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                    $0.00         $0.00               $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                    $0.00         $0.00               $0.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                    $0.00         $0.00               $0.00            $0.00
        tools of trade

41.     Inventory                                          $0.00                    $0.00         $0.00               $0.00            $0.00

42.     Interests in partnerships or                       $0.00                    $0.00         $0.00               $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                    $0.00         $0.00               $0.00            $0.00
        other compilations

44.     Any business-related property not                  $0.00                    $0.00         $0.00               $0.00            $0.00
        already listed

47.     Farm animals                                       $0.00                    $0.00         $0.00               $0.00            $0.00

48.     Crops--either growing or harvested                 $0.00                    $0.00         $0.00               $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                    $0.00         $0.00               $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                    $0.00         $0.00               $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                    $0.00         $0.00               $0.00            $0.00
        not listed

53.     Any other property of any kind not                 $0.00                    $0.00         $0.00               $0.00            $0.00
        already listed

                    TOTALS:                          $644,058.60              $250,490.62   $393,679.07         $392,339.07      $1,340.00
        Case 20-42431-elm7 Doc 1 Filed 07/29/20                             Entered 07/29/20 09:32:44                  Page 89 of 105


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                   FORT WORTH DIVISION
  IN RE: Joe Villarreal                                                                       CASE NO
         Kimberly Kay Villarreal
                                                                                             CHAPTER         7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                   Market Value                        Lien             Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                        $0.00                      $0.00                $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien              Equity        Non-Exempt Amount

Real Property
(None)
Personal Property

380 Pistol                                                                   $100.00                              $100.00                   $100.00

Cash on hand                                                                   $40.00                              $40.00                    $40.00

JPMorgan Chase Bank Checking Account,                                        $700.00                              $700.00                   $700.00

JPMorgan Chase Bank Savings Account,                                         $500.00                              $500.00                   $500.00


                   TOTALS:                                                  $1,340.00           $0.00            $1,340.00                $1,340.00
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                            Entered 07/29/20 09:32:44    Page 90 of 105


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
IN RE: Joe Villarreal                                                              CASE NO
       Kimberly Kay Villarreal
                                                                                   CHAPTER   7

                       SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                          Continuation Sheet # 3




                                                           Summary
        A. Gross Property Value (not including surrendered property)                               $644,058.60

        B. Gross Property Value of Surrendered Property                                                  $0.00

        C. Total Gross Property Value (A+B)                                                        $644,058.60

        D. Gross Amount of Encumbrances (not including surrendered property)                       $250,490.62

        E. Gross Amount of Encumbrances on Surrendered Property                                          $0.00

        F. Total Gross Encumbrances (D+E)                                                          $250,490.62

        G. Total Equity (not including surrendered property) / (A-D)                               $393,679.07

        H. Total Equity in surrendered items (B-E)                                                       $0.00

        I. Total Equity (C-F)                                                                      $393,679.07

        J. Total Exemptions Claimed                                                                $392,339.07

        K. Total Non-Exempt Property Remaining (G-J)                                                $1,340.00
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                   Page 91 of 105


 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Joe                                        Villarreal
                    First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2            Kimberly            Kay                   Villarreal                      2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $6,512.40            $3,298.66
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00               $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00               $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                                 Entered 07/29/20 09:32:44                        Page 92 of 105


Debtor 1        Joe Villarreal
Debtor 2        Kimberly Kay Villarreal                                                                                             Case number (if known)

                                                                                                                                         Column A      Column B
                                                                                                                                         Debtor 1      Debtor 2 or
                                                                                                                                                       non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                   $0.00                          $0.00 here                           $0.00            $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                     $0.00                          $0.00 here                           $0.00            $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00            $0.00
8.   Unemployment compensation                                                                                                                 $0.00            $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                              $0.00
         For you............................................................................................................................

                                                                                                         $0.00
         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00            $0.00
     was a benefit under the Social Security Act. Also, except as stated in the
     next sentence, do not include any compensation, pension, pay, annuity, or
     allowance paid by the United States Government in connection with a
     disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61
     of title 10, then include that pay only to extent that it does not exceed the
     amount of retired pay to which you would otherwise be entitled if retired
     under any provision of title 10 other than chapter 61 of that title.




Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                        page 2
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                   Entered 07/29/20 09:32:44                                 Page 93 of 105


Debtor 1        Joe Villarreal
Debtor 2        Kimberly Kay Villarreal                                                                            Case number (if known)

                                                                                                                       Column A              Column B
                                                                                                                       Debtor 1              Debtor 2 or
                                                                                                                                             non-filing spouse

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments made under the Federal law relating to the national emergency
    declared by the President under the National Emergencies Act
    (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019
    (COVID-19); payments received as a victim of a war crime, a crime against
    humanity, or international or domestic terrorism; or compensation, pension,
    pay, annuity, or allowance paid by the United States Government in
    connection with a disability, combat-related injury or disability, or death of a
    member of the uniformed services. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.                                                                  +                          +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                              $6,512.40         +        $3,298.66        =        $9,811.06
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                        Total current
                                                                                                                                                                        monthly income

 Part 2:          Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

     12a.                                                                                                                                                                       $9,811.06
             Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                        Copy line 11 here                       12a.

             Multiply by 12 (the number of months in a year).                                                                                                             X       12

     12b.    The result is your annual income for this part of the form.                                                                                         12b.     $117,732.72

13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.                                               Texas

     Fill in the number of people in your household.                                        2

                                                                                                                                                                        $66,899.00
     Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                           13.
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

     14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                    Go to Part 3. Do NOT fill out or file Official Form 122A-2.
     14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                    Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                                 Entered 07/29/20 09:32:44                    Page 94 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                       Case number (if known)

 Part 3:        Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



      X    /s/ Joe Villarreal                                                     X   /s/ Kimberly Kay Villarreal
           Joe Villarreal, Debtor 1                                                   Kimberly Kay Villarreal, Debtor 2

           Date 7/29/2020                                                             Date 7/29/2020
                MM / DD / YYYY                                                             MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                              page 4
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                                Entered 07/29/20 09:32:44                            Page 95 of 105


 Fill in this information to identify your case:                                                                                Check the appropriate box as directed
                                                                                                                                in lines 40 or 42:
 Debtor 1                 Joe                                                                Villarreal
                          First Name                        Middle Name                      Last Name                           According to the calculation required by this
                                                                                                                                 Statement:
 Debtor 2            Kimberly                               Kay                              Villarreal
 (Spouse, if filing) First Name                             Middle Name                      Last Name
                                                                                                                                      1. There is no presumption of abuse.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                                      2. There is a presumption of abuse.
 Case number
 (if known)
                                                                                                                                     Check if this is an amended filing




Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                                      04/19

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form
122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:           Determine Your Adjusted Income

1.   Copy your total current monthly income
                                         ...............................................................................................................................
                                                                      Copy line 11 from Official Form 122A-1 here                                                        1.       $9,811.06

2.   Did you fill out Column B in Part 1 of Form 122A-1?

           No. Fill in $0 for the total on line 3.

           Yes. Is your spouse filing with you?

                   No. Go to line 3.

                   Yes. Fill in $0 for the total on line 3.

3.   Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for
     the household expenses of you or your dependents. Follow these steps:

     On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT regularly used
     for the household expenses of you or your dependents?

           No. Fill in $0 for the total on line 3.

           Yes. Fill in the information below:

           State each purpose for which the income was used
                                                                                                            Fill in the amount you
           For example, the income is used to pay your spouse's tax
                                                                                                            are subtracting from
           debt or to support people other than you or your
                                                                                                            your spouse's income
           dependents




                                                                                                           +
         Total ........................................................................................................   $0.00 Copy
                                                                                                                                 ........................................
                                                                                                                                         total here                           –      $0.00


4.   Adjust your current monthly income. Subtract the total on line 3 from line 1.                                                                                                $9,811.06




Official Form 122A-2                                                             Chapter 7 Means Test Calculation                                                                     page 1
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                        Entered 07/29/20 09:32:44                                      Page 96 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                                                    Case number (if known)

 Part 2:         Calculate Your Deductions from Your Income
The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use
these amounts to answer the questions in lines 6-15. To find the IRS standards, go online using the link
specified in the separate instructions for this form. This information may also be available at the bankruptcy
clerk's office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will
use some of your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted
from your spouse's income in line 3 and do not deduct any operating expenses that you subtracted from income in lines 5
and 6 of Form 122A-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

 5.   The number of people used in determining your deductions from income

      Fill in the number of people who could be claimed as exemptions on your federal income tax
      return, plus the number of any additional dependents whom you support. This number may                                                                   2
      be different from the number of people in your household.



 National Standards                 You must use the IRS National Standards to answer the questions in lines 6-7.


 6.   Food, clothing and other items: Using the number of people you entered in line 5 and the IRS National Standards,                                                                $1,298.00
      fill in the dollar amount for food, clothing, and other items.

 7.   Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
      Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories--
      people who are under 65 and people who are 65 or older--because older people have a higher IRS allowance for
      health care costs. If your actual expenses are higher than this IRS amount, you may deduct the additional amount on
      line 22.

        People who are under 65 years of age

      7a. Out-of-pocket health care allowance per person                                        $56.00

      7b. Number of people who are under 65                                           X                  2

      7c. Subtotal. Multiply line 7a by line 7b.                                              $112.00 Copy here                                 $112.00

        People who are 65 years of age or older

      7d. Out-of-pocket health care allowance per person                                      $125.00

      7e. Number of people who are 65 or older                                        X

      7f.    Subtotal. Multiply line 7d by line 7e.                                               $0.00 Copy here                    +              $0.00
                                                                                                                                                                Copy total
                                                                                                                                                                here
                                                                                                                                              $112.00
      7g. Total. Add lines 7c and 7f................................................................................................................................
                                                                                                                              ................................................. 7g.    $112.00




Official Form 122A-2                                                       Chapter 7 Means Test Calculation                                                                               page 2
      Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                       Page 97 of 105


Debtor 1     Joe Villarreal
Debtor 2     Kimberly Kay Villarreal                                                         Case number (if known)

 Local Standards             You must use the IRS Local Standards to answer the questions in lines 8-15.

 Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing
 for bankruptcy purposes into two parts:

      Housing and utilities -- Insurance and operating expenses
      Housing and utilities -- Mortgage or rent expenses

 To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
 To find the chart, go online using the link specified in the separate instructions for this form. This chart may also be
 available at the bankruptcy clerk's office.

 8.    Housing and utilities -- Insurance and operating expenses: Using the number of people you entered in line 5,                   $587.00
       fill in the dollar amount listed for your county for insurance and operating expenses.

 9.    Housing and utilities -- Mortgage or rent expenses:

       9a. Using the number of people you entered in line 5, fill in the dollar amount listed            $1,394.00
           for your county for mortgage or rent expenses.

       9b. Total average monthly payment for all mortgages and other debts secured by
           your home.

            To calculate the total average monthly payment, add all amounts that are
            contractually due to each secured creditor in the 60 months after you file for
            bankruptcy. Then divide by 60.

             Name of the creditor                                 Average monthly
                                                                  payment

            Property Insurance                                         $261.00

            Taxing Authorities                                         $570.58

            Wells Fargo Home Mortgage                         +     $1,442.08
                                                                                                                   Repeat this
                                                                              Copy                                 amount on
                             Total average monthly payment          $2,273.66 here                 –     $2,273.66 line 33a.

       9c. Net mortgage or rent expense.
                                                                                                                       Copy
            Subtract line 9b (total average monthly payment) from line 9a (mortgage or                        $0.00 here                $0.00
            rent expense). If this amount is less than $0, enter $0.

 10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect
     and affects the calculation of your monthly expenses, fill in any additional amount you claim.

       Explain
       why:


 11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
            0. Go to line 14.
            1. Go to line 12.
            2 or more. Go to line 12.

 12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the                      $578.00
     operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                     Chapter 7 Means Test Calculation                                                page 3
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                                             Entered 07/29/20 09:32:44                            Page 98 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                                        Case number (if known)

 13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease
     expense for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on
     the vehicle. In addition, you may not claim the expense for more than two vehicles.


      Vehicle 1         Describe Vehicle 1:          2017 Ford F250 Pickup



                                                                                                                           $521.00
      13a. Ownership or leasing costs using IRS Local Standard. ...........................................................................

      13b. Average monthly payment for all debts secured by Vehicle 1.

            Do not include costs for leased vehicles.

            To calculate the average monthly payment here and on line 13e, add all
            amounts that are contractually due to each secured creditor in the 60 months
            after you filed for bankruptcy. Then divide by 60.


              Name of each creditor for Vehicle 1                            Average monthly
                                                                             payment


            Regions Bank                                                           $718.42

                                                                         +
                                                                                                                                       Repeat this
                                                                                                   Copy                                amount on
                                Total average monthly payment                      $718.42         here                  –     $718.42 line 33b.

                                                                                                                                        Copy net
                                                                                                                                        Vehicle 1
      13c. Net Vehicle 1 ownership or lease expense.                                                                                    expense
           Subtract line 13b from line 13a. If this amount is less than $0, enter $0. ........................                    $0.00 here              $0.00

      Vehicle 2         Describe Vehicle 2:          Lease Vehicle



                                                                                                                           $521.00
      13d. Ownership or leasing costs using IRS Local Standard. ...........................................................................

      13e. Average monthly payment for all debts secured by Vehicle 2. Do not include
           costs for leased vehicles.

              Name of each creditor for Vehicle 2                            Average monthly
                                                                             payment


            GM Financial                                                        $1,225.00

                                                                         +
                                                                                                                                        Repeat this
                                                                                                   Copy                                 amount on
                                Total average monthly payment                   $1,225.00          here                  –    $1,225.00 line 33c.

                                                                                                                                        Copy net
                                                                                                                                        Vehicle 2
      13f. Net Vehicle 2 ownership or lease expense.                                                                                    expense
           Subtract line 13e from 13d. If this amount is less than $0, enter $0.                   ........................       $0.00 here              $0.00

 14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public                               $0.00
     Transportation expense allowance regardless of whether you use public transportation.




Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                        page 4
     Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                    Page 99 of 105


Debtor 1    Joe Villarreal
Debtor 2    Kimberly Kay Villarreal                                                       Case number (if known)

 15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may                  $0.00
     also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
     not claim more than the IRS Local Standard for Public Transportation.

 Other Necessary Expenses            In addition to the expense deductions listed above, you are allowed your monthly expenses for the
                                     following IRS categories.

 16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,             $1,941.66
     self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
     your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
     and subtract that number from the total monthly amount that is withheld to pay for taxes.

      Do not include real estate, sales, or use taxes.

 17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,                $0.00
     union dues, and uniform costs.

      Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.


 18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are                 $133.89
     filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
     insurance on your dependents, or a non-filing spouse's life insurance, or for any form of life insurance other than
     term.

 19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative                   $0.00
     agency, such as spousal or child support payments.

      Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

 20. Education: The total monthly amount that you pay for education that is either required:                                               $0.00
       as a condition for your job, or
       for your physically or mentally challenged dependent child if no public education is available for similar services.

 21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.                 $0.00
     Do not include payments for any elementary or secondary school education.

 22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that                     $38.00
     is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
     health savings account. Include only the amount that is more than the total entered in line 7.
     Payments for health insurance or health savings accounts should be listed only in line 25.

 23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services             +        $0.00
     for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
     phone service, to the extent necessary for your health and welfare or that of your dependents or for the production
     of income, if it is not reimbursed by your employer.

      Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
      expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

 24. Add all of the expenses allowed under the IRS expense allowances.
     Add lines 6 through 23.                                                                                                          $4,688.55




Official Form 122A-2                                     Chapter 7 Means Test Calculation                                                   page 5
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                              Page 100 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                  Case number (if known)

 Additional Expense Deductions           These are additional deductions allowed by the Means Test.
                                         Note: Do not include any expense allowances listed in lines 6-24.

 25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
     insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your
     spouse, or your dependents.


      Health insurance                                         $265.15

      Disability insurance                                     $135.89

      Health savings account                           +         $63.33

      Total                                                    $464.37 Copy total here                                                                         $464.37
                                                                                                 ...........................................................................


      Do you actually spend this total amount?

              No. How much do you actually spend?

              Yes

 26. Continuing contributions to the care of household or family members. The actual monthly expenses that you                                                    $0.00
     will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled
     member of your household or member of your immediate family who is unable to pay for such expenses. These
     expenses may include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

 27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the                                                 $0.00
     safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

      By law, the court must keep the nature of these expenses confidential.

 28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses
     on line 8.

      If you believe that you have home energy costs that are more than the home energy costs included in expenses on
      line 8, then fill in the excess amount of home energy costs.

      You must give your case trustee documentation of your actual expenses, and you must show that the additional
      amount claimed is reasonable and necessary.

 29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than                                                       $0.00
     $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
     public elementary or secondary school.

      You must give your case trustee documentation of your actual expenses, and you must explain why the amount
      claimed is reasonable and necessary and not already accounted for in lines 6-23.

      * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

 30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
     higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
     than 5% of the food and clothing allowances in the IRS National Standards.

      To find a chart showing the maximum additional allowance, go online using the link specified in the separate
      instructions for this form. This chart may also be available at the bankruptcy clerk's office.

      You must show that the additional amount claimed is reasonable and necessary.

 31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial                       +                $0.00
     instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).




Official Form 122A-2                                   Chapter 7 Means Test Calculation                                                                            page 6
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                             Entered 07/29/20 09:32:44                                          Page 101 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                                                          Case number (if known)

 32. Add all of the additional expense deductions.
     Add lines 25 though 31.                                                                                                                                                                           $464.37

 Deductions for Debt Payment


 33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
     loans, and other secured debt, fill in lines 33a through 33e.

      To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in
      the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                                                       Average monthly
                                                                                                                                       payment
              Mortgages on your home:

      33a.                                                                                                                                    $2,273.66
              Copy line 9b here............................................................................................................................................................................................

              Loans on your first two vehicles:

      33b.                                                                                                                                      $718.42
              Copy line 13b here............................................................................................................................................................................................

      33c.                                                                                                                                   $1,225.00
              Copy line 13e here............................................................................................................................................................................................

      33d.    List other secured debts:
      Name of each creditor for                                    Identify property that                       Does payment
      other secured debt                                           secures the debt                             include taxes or
                                                                                                                insurance?

                                                                                                                               No
                                                                                                                               Yes

                                                                                                                               No
                                                                                                                               Yes

                                                                                                                               No
                                                                                                                                        +
                                                                                                                               Yes
                                                                                                                                                                        Copy total
      33e.                                                                                                       $4,217.08
              Total average monthly payment. Add lines 33a through 33d...............................................................                                   here                        $4,217.08

 34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property
     necessary for your support or the support of your dependents?

             No. Go to line 35.
             Yes. State any amount that you must pay to a creditor, in addition to the
                  payments listed in line 33, to keep possession of your property (called
                  the cure amount). Next, divide by 60 and fill in the information below.

 Name of the creditor                         Identify property that                             Total cure                                 Monthly cure
                                              secures the debt                                   amount                                     amount

                                                                                                                           ÷ 60 =

                                                                                                                           ÷ 60 =

                                                                                                                           ÷ 60 =       +
                                                                                                                                                                        Copy total
                                                                                                                             Total                      $0.00           here                               $0.00




Official Form 122A-2                                                         Chapter 7 Means Test Calculation                                                                                                page 7
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                                                          Entered 07/29/20 09:32:44                                   Page 102 of 105


Debtor 1       Joe Villarreal
Debtor 2       Kimberly Kay Villarreal                                                                                     Case number (if known)

 35. Do you owe any priority claims such as a priority tax, child support, or
     alimony -- that are past due as of the filing date of your bankruptcy case?
     11 U.S.C. § 507.
             No. Go to line 36.
             Yes. Fill in the total amount of all of these priority claims. Do not include
                  current or ongoing priority claims, such as those you listed in line 19.

                                                                                                                               $31,038.59
                      Total amount of all past-due priority claims...................................................................................... ÷ 60 =               $517.31

 36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
     For more information, go online using the link for Bankruptcy Basics specified in the separate
     instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

             No. Go to line 37.
             Yes. Fill in the following information.

                      Projected monthly plan payment if you were filing under Chapter 13

                      Current multiplier for your district as stated on the list issued by the
                      Administrative Office of the United States Courts (for districts in Alabama
                      and North Carolina) or by the Executive Office for United States Trustees
                      (for all other districts).
                                                                                                                                        X                 %
                      To find a list of district multipliers that includes your district, go online using
                      the link specified in the separate instructions for this form. This list may
                      also be available at the bankruptcy clerk's office.

                                                                                                                                                              Copy total
                      Average monthly administrative expense if you were filing under Chapter 13                                                              here

 37. Add all of the deductions for debt payment.
     Add lines 33e through 36.                                                                                                                                              $4,734.39

 Total Deductions from Income

 38. Add all of the allowed deductions.

      Copy line 24, All of the expenses allowed under IRS
                                                                                             $4,688.55
      expense allowances.............................................................................................................

                                                                              $464.37
      Copy line 32, All of the additional expense deductions...............................

                                                                   + $4,734.39
      Copy line 37, All of the deductions for debt payment.....................................................

      Total deductions                                                                          $9,887.31             Copy total here                                       $9,887.31


 Part 3:         Determine Whether There Is a Presumption of Abuse
 39. Calculate monthly disposable income for 60 months

      39a.                                                                    $9,811.06
               Copy line 4, adjusted current monthly income...................................

      39b.                                                                    – $9,887.31
               Copy line 38, Total deductions.......................................................................................................
                                                                                                                   Copy
      39c.     Monthly disposable income. 11 U.S.C. § 707(b)(2).                                   ($76.25) here                              ($76.25)
               Subtract line 39b from line 39a.

               For the next 60 months (5 years)...........................................................................................................
                                                                                                                                    x 60

                                                                                                                                                                  Copy
      39d.                                                                                                                                ($4,575.00) here
               Total. Multiply line 39c by 60.....................................................................................................................
                                                                                                                            39d.                                           ($4,575.00)




Official Form 122A-2                                                       Chapter 7 Means Test Calculation                                                                      page 8
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                                             Entered 07/29/20 09:32:44                              Page 103 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                                      Case number (if known)

 40. Find out whether there is a presumption of abuse. Check the box that applies:

             The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
             Go to Part 5.

             The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse.
             You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

             The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.

             * Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

 41. 41a.     Fill in the amount of your total nonpriority unsecured debt. If you filled out
              A Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
              (Official Form 106Sum), you may refer to line 3b on that form. .....................................................................

                                                                                                                              x .25
      41b.    25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I).                                                          Copy
              Multiply line 41a by 0.25.                                                                                                             here

 42. Determine whether the income you have left over after subtracting all allowed deductions
     is enough to pay 25% of your unsecured, nonpriority debt.
     Check the box that applies:

             Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
             Go to Part 5.

             Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption of abuse.
             You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


 Part 4:        Give Details About Special Circumstances
 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for
     which there is no reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

             No.    Go to Part 5.

             Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
                  for each item. You may include expenses you listed in line 25.

                    You must give a detailed explanation of the special circumstances that make the expenses or income
                    adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
                    expenses or income adjustments.


                      Give a detailed explanation of the special circumstances                                                              Average monthly expense
                                                                                                                                            or income adjustment




Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                              page 9
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                               Entered 07/29/20 09:32:44                    Page 104 of 105


Debtor 1      Joe Villarreal
Debtor 2      Kimberly Kay Villarreal                                                    Case number (if known)

 Part 5:        Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



      X    /s/ Joe Villarreal                                                  X   /s/ Kimberly Kay Villarreal
           Joe Villarreal, Debtor 1                                                Kimberly Kay Villarreal, Debtor 2

           Date 7/29/2020                                                          Date 7/29/2020
                MM / DD / YYYY                                                          MM / DD / YYYY




Official Form 122A-2                                    Chapter 7 Means Test Calculation                                                       page 10
    Case 20-42431-elm7 Doc 1 Filed 07/29/20                          Entered 07/29/20 09:32:44                 Page 105 of 105


                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION
                                                                    §
IN RE:
                                                                    §
Joe Villarreal                                                      §             Case No.
Kimberly Kay Villarreal                                             §
                          Debtor(s)                                 §             Chapter      7


                       DECLARATION FOR ELECTRONIC FILING OF BANKRUPTCY
                          PETITION, LISTS, STATEMENTS, AND SCHEDULES
PART I: DECLARATION OF PETITIONER:
As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation, partnership, or limited
liability company seeking bankruptcy relief in this case, I hereby request relief as, or on behalf of, the debtor in accordance with
the chapter of title 11, United States Code, specified in the petition to be filed electronically in this case. I have read the
information provided in the petition, lists, statements, and schedules to be filed electronically in this case and I HEREBY
DECLARE UNDER PENALTY OF PERJURY that the information provided therein, as well as the social security information
disclosed in this document, is true and correct. I understand that this Declaration is to be filed with the Bankruptcy Court within
five (5) business days after the petition, lists, statements, and schedules have been filed electronically. I understand that a
failure to file the signed original of this Declaration will result in the dismissal of my case.

      [Only include for Chapter 7 individual petitioners whose debts are primarily consumer debts] --
      I am an individual whose debts are primarily consumer debts and who has chosen to file under chapter 7. I am aware that
      I may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, understand the relief available under each
      chapter, and choose to proceed under chapter 7.


      [Only include if petitioner is a corporation, partnership or limited liability company] --
      I hereby further declare under penalty of perjury that I have been authorized to file the petition, lists, statements, and
      schedules on behalf of the debtor in this case.




Date: 7/29/2020           /s/ Joe Villarreal                                       /s/ Kimberly Kay Villarreal
                          Joe Villarreal                                           Kimberly Kay Villarreal
                          Debtor                                                   Joint Debtor
                          Soc. Sec. No. xxx-xx-3043                                Soc. Sec. No. xxx-xx-3400

PART II: DECLARATION OF ATTORNEY:
I declare UNDER PENALTY OF PERJURY that: (1) I will give the debtor(s) a copy of all documents referenced by Part I herein
which are filed with the United States Bankruptcy Court; and (2) I have informed the debtor(s), if an individual with primarily
consumer debts, that he or she may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained
the relief available under each such chapter.

Date: 7/29/2020                                                     /s/ Daniel S. Wright
                                                                    Daniel S. Wright, Attorney for Debtor
